62 N.J. 581 (1973)
303 A.2d 883
JOHN F. DE ANGELO, PLAINTIFF-RESPONDENT,
v.
ALSAN MASONS, INC., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 23, 1973.
Decided May 7, 1973.
Mr. James D. Carton III, argued the cause for defendant-appellant (Messrs. Carton, Nary, Witt & Arvanitis, attorneys; Mr. James D. Carton, III, of counsel).
Mr. Peter P. Kalac argued the cause for the plaintiff-respondent (Messrs. Norton & Kalac, attorneys; Mr. Peter P. Kalac, of counsel).
PER CURIAM.
Certification is granted and the judgment is affirmed for the reasons given by the Appellate Division, 122 N.J. Super. 88. See Close v. Kordulak Bros., 44 N.J. 589, 598-599 (1965).
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, MOUNTAIN and SULLIVAN, and Judge LEWIS  5.
For reversal  None.